Citation Nr: 0417737	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-32 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel












INTRODUCTION


The veteran served on active duty from June 1956 to June 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a skin disorder.


FINDING OF FACT


The veteran's current skin disorder has not been connected to 
an injury or disease the veteran had in service.


CONCLUSION OF LAW


Service connection for a skin disorder is not warranted.  See 
38 U.S.C. §§ 1131, 1132 (2002); See also 38 C.F.R. §§ 3.102, 
3.303, 3.307 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served during peacetime on active duty in the 
United States Army from June 1956 to June 1958.  He was 
stationed at Point Fort Ord, California.  The veteran's 
military occupational specialty was as an infantryman.

In his December 2001 claim, the veteran stated that he 
developed a genital rash in April 1957.  He stated that he 
was treated by the platoon medic and given some medication.  
The veteran alleges that he has been in constant pain due to 
his condition since 1957.  He submitted the names and 
addresses of many physicians who have treated him over the 
years.

When the RO requested the veteran's service medical and 
personnel records, the National Personnel Records Center 
(NPRC) informed the RO that the veteran's records were 
presumed burned in the fire of 1973.  After a diligent 
search, the NPRC sent the RO those records that had survived 
the fire.  The Standard Form 88 entrance examination dated 
June 1956 did not indicate that the veteran had any skin 
abnormalities.  There was one notation in the veteran's 
service medical records that indicated the veteran had 
suffered from a skin infection on the lower left leg, but 
there was no mention of a skin disorder in the genital area.  
In April 1958, the Standard Form 88 separation examination 
indicated that the veteran's skin was "normal".  There were 
no additional complaints of an on-going skin disorder.

Treatment records from Dr. D.T. show that the veteran was 
seen for a genital rash in July 1997.  VAMC records from 2001 
show that the veteran was seen for possible chronic scabies.


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)


On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (2002) and 38 CFR § 
3.159(b)(1) (2003).  In a letter dated June 2002, the RO 
requested that the veteran provide any new information or 
evidence.  The RO informed the veteran what evidence had to 
be submitted in order to prove his claim for service 
connection.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (2002) and 38 CFR § 3.159(b)(1) (2003).  In the June 
2002 letter, the RO stated that it would assist the veteran 
in obtaining medical records, employment records or records 
from other Federal agencies.  Although numerous attempts were 
made to obtain the veteran's private treatment records from 
Drs. D.T., A.R., J.H., O.R., and S.W., only the records from 
Dr. D.T. could be obtained.  The RO informed the veteran that 
the other records could not be obtained.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (2002) and 38 CFR § 3.159(b)(1) (2003).  The 
RO requested that the veteran provide the names of the 
people, agencies or companies who had relevant records; the 
addresses, approximate time frame covered by said records, 
and the condition for which he was treated.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (2002) and 38 CFR § 
3.159(b)(1) (2003).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his skin disorder.  The RO sent the 
veteran several letter in August 2002 and another letter in 
November 2002 requesting more information.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
conditions, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
RO's not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim did 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 CFR § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.






Analysis


The veteran asserted that his skin condition began during 
active duty in the United States Army when he was stationed 
at Point Fort Ord, California from June 1956 to June 1958.  
He stated that his condition began in April 1957 and has been 
continuous since then.

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. § 1131 (West 2002) and 38 C.F.R. §  3.303 
(2003).  With a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. §  
3.303(b) (2003).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. §  3.303(d) (2003).

The NPRC informed the RO that the veteran's records were 
presumed burned in the fire of 1973.  After further 
searching, the NPRC was able to find some of the veteran's 
service medical records, although parts had been damaged by 
fire.  The veteran's June 1956 Standard Form 88 entrance 
examination indicated that his skin condition was considered 
"normal".  During service, there was one notation 
indicating that the veteran complained of a skin infection on 
the lower left leg.  The June 1958 Standard Form 88 
separation examination noted that the veteran's skin was 
considered "normal", and no further complaints were noted.  

The Court of Appeals for Veterans Claims (Court) has held 
that the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 
Vet.App. 37, 39-40 (1990).  Despite numerous attempts by the 
NPRC, additional evidence beyond what was sent to the RO 
regarding the veteran's military record was not located.  The 
RO's actions constitute a "reasonably exhaustive search" of 
all available options.  See Dixon v. Derwinski, 3 Vet.App. 
261, 263 (1992).  The RO has satisfied the duty to assist the 
veteran through its actions.  See also Layno v. Brown, 6 
Vet.App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet.App. 
619, 620 (1992).

Furthermore, in Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992), the Court held that the duty to assist is heightened 
when the service medical records are presumed destroyed and 
includes an obligation to search alternative forms of medical 
records that support the veteran's case.  In accordance with 
Cuevas, upon determining that a portion of the veteran's 
service medical records may have had been destroyed in the 
1973 fire of the National Personnel Records Center, in August 
2002 the RO requested that the veteran fill out and return 
the Forms 13055 and 13075 to give as much information as 
possible about his time on active duty.  Later, the service 
medical records were located by the NPRC.

Even though there is a possibility that some of the veteran's 
service medical records were destroyed in the 1973 fire, the 
veteran's entrance and separation examinations were 
recovered.  The veteran alleges that his skin disorder began 
in April 1957 and is continuous to the present day.  There 
are no records indicating that the veteran suffered from a 
rash of the genital area during service.  There is also no 
indication of any skin disorder on the veteran's separation 
examination.  The Court has held that where, as here, 
"service medical records are presumed destroyed ... the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule, is 
heightened."  See 38 U.S.C.A §  5107(b) (West 2002); see 
also O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

The veteran has been extended the benefit-of-the-doubt rule.  
Unfortunately, there is no medical evidence of record to 
substantiate the veteran's claim that he suffered a skin rash 
of the genital area in service and is still suffering from 
it.  The veteran's private medical records and VA medical 
records indicate that he has and still is suffering from a 
genital rash.  However, the veteran has not established that 
he suffered a genital rash in service.  Without this element, 
it is not possible to establish a nexus between a disease in 
service and a current disability.  See 38 U.S.C.A. § 1131 
(West 2002) and 38 C.F.R. §  3.303 (2003)

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claim 
without another VA examination.  Even though the evidence 
shows that the veteran was seen for his genital rash after 
service, the service medical records do not show treatment 
for or diagnoses of any skin disorders.  In the absence of 
any such findings in service, an examination discussing the 
etiology of any diagnosed skin disorder is not required under 
the provisions of 38 U.S.C.A §5103A (d) (West 2002). 

In short, the preponderance of the evidence is against the 
veteran's claim.  While the evidence shows that the veteran 
has a current disability (a rash in the groin area), the 
evidence does not show that it is the result of a disease or 
injury in service.






ORDER


Entitlement to service connection for a skin disorder is 
denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



